0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                           Drawings 
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because the drawings submitted 10/29/2020, though technically compliant are of poorer quality. Specifically, Figures 1, 2A, 3, 4, 6, and 7B are not legible.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 



Claim Interpretation – 35 USC 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 has limitations that invoke and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating patient data…” without reciting sufficient structure to achieve the function; and
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating commands…” without reciting sufficient structure to achieve the function.
Furthermore, the generic placeholder is not preceded by a structural modifier.  
Same applies to:
Claim 2, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating patient data…” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 3, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating commands…” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 14, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of recording doses …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 15, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating with the smart pill organizer …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 16, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of remotely monitoring the state of the patient’s environment …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 17, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of creating and editing a patient medication list …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 18, because it uses:
a generic placeholder “a means” coupled with functional language “of securely communicating commands …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 19, because it uses:
a generic placeholder “a means” coupled with functional language “of securely communicating with a plurality of smart pill organizers …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
Claim 20, because it uses:
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating patient data …” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier;
a generic placeholder “a plurality of means” coupled with functional language “of securely communicating commands…” without reciting sufficient structure to achieve the function; the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, said claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	[0028] 	“The embodiment described in this document uses a Raspberry Pi 3B+ processor board and software written in C, PCP, and HTML.”   
	[0098]		“The embodiment of the pillbox uses a Raspberry Pi 3B+ processor
board that runs the Linux operating system. The software resides on a 16 GB micro SD and is written in C, PCP and HTML.”

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.
	Claim 1-20 recite a phrase “a plurality of means” and “a means” intermittently, which is confusing. The Specification does not provide any clarification or definition of said terms. Thus, it’s unclear how “a plurality of means” differs from “a means”. 
Further, claim 1 is directed to an apparatus, and recites “(c) a plurality of reminders, alerts and dose types”, which is data or a code per se. However, a claim drawn to apparatus, from the standpoint of patentability must distinguish in terms of structure Ex Parte Forsyth, 151 USPQ 55, 56 (Bd. of Appeals 1965). Thus, it is unclear to what extend a code may represent a structural element. Same rationale applied to claims 2-20.
	Furthermore, the preamble of claim 1 indicates that the claim is directed to an apparatus, however, the limitations recited in the claims seem to require that an actions or steps must be performed to meet the requirements of the claim. (For example, claim 14 recites: “…recording doses including opening a smart pill organizer bin, accessing a patient web site, replying to an email reminder, replying to a text reminder, sending an email command, sending a text command, or a combination thereof.” A single claim that claims both an apparatus and the method steps of using the apparatus is indefinite. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). These claims do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it) and accordingly are rejected as vague and indefinite under § 112, second paragraph. 

                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shavelsky et al. (US 9,211,233 B2) (IDS or 10/29/2020) in view of Gilmore (US 2003/0230590 A1).
	Claim 1. Shavelsky et al. (Shavelsky) A smart pill organizer to facilitate patient adherence by remotely monitoring medicine usage in a home, comprising: a plurality of instrumented pill trays each with a plurality of bins having bottoms and hinged lids, mounted on top of an enclosure that includes status lights on the front and pushbuttons, an external memory stick, a network connector and a power connector on the back, custom electronics inside for performing real time measurement and control operations, a processor inside that functions as a local server that hosts a patient web site, and processor software that implements functionality (Figs. 1A-F, 3B, 4, 9, 9A, 10), comprising:
	(a) a plurality of means of securely communicating patient data from the smart pill organizer to a guardian (a caregiver “624”) who remotely monitors patient activity, Fig. 6; C. 16, L. 32-41
	(b) a plurality of means of securely communicating commands from the guardian to the smart pill organizer to configure the smart pill organizer for use by a patient, Fig. 6; C. 2, L. 56-57; C. 16, L. 32-41, 55-60; C. 23, L. 45-46, and
	(c) a plurality of reminders, alerts, and dose types where a dose is any collection of medications that can be taken at the same time. C. 7, L. 26-67; C. 8, L. 1-6; C. 11, L. 39-47; C. 12, L. 35-43.
	Shavelsky does not specifically teach that said bins having curved bottoms, which is disclosed in Gilmore [0029] (FIG. 3 is a perspective view of an individual
medication dispensing compartment from the module of FIG. 2 with the lid removed to illustrate the curved bottom surface on the inside thereof that facilitates pick-up of the medication).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations, as disclosed in Gilmore, for the benefit of facilitating pick-up of the medication).
	Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations, as disclosed in Gilmore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 2. The smart pill organizer of claim 1 wherein the plurality of means of securely communicating patient data from the smart organizer to the guardian in (a) comprise the patient web site and a set of email and text message commands. Shavelsky; C. 14, L. 20-30, 52-56; C. 15, L. 16-20; C. 16, L. 27-42

	Claim 3. The smart pill organizer of claim 1 wherein the plurality of means of securely communicating commands from the guardian to the smart pill organizer in (b) comprise the patient web site and a set of email and text message commands. Shavelsky; C. 14, L. 17-30, 49-56; C. 15, L. 16-20; C. 16, L. 27-42

	Claim 4. The smart pill organizer of claim 1 wherein the plurality of reminders in (c) comprise light reminders, sound reminders, and descriptive voice, email and text reminders, or a combination thereof. Shavelsky; C. 4, L. 36-51; C. 6, L. 27-42

	Claim 5. The smart pill organizer of claim 1, wherein the plurality of reminders in (c) comprise dose reminders that remain on hold until sufficient time has elapsed to satisfy an adjustable minimum dose spacing requirement. Shavelsky; C. 4, L. 54-61; C. 5, L. 36-41

	Claim 6. The smart pill organizer of claim 1 wherein each smart pill organizer bin includes a light source that activates to inform the patient which bin to remove medicine from. Shavelsky; C. 4, L. 36-51

	Claim 7. The smart pill organizer of claim 1 wherein the plurality of alerts in (c) comprise alerts for a missed dose, an extra dose, doses too close together, a dose from the wrong bin, a dose from the wrong day, a bin already open, pillbox empty, or a combination thereof. Shavelsky; C. 4, L. 36-41, 54-60; C. 5, L. 66 – C. 6, L. 11, 43-64; C. 14, L. 17-67; C. 15, L. 1-30

	Claim 8. The smart pill organizer of claim 1 wherein the plurality of dose types in (c) comprise doses whose medicine is taken monthly, weekly, daily, multiple times per day, or a combination thereof. Shavelsky; C. 10, 13-17; C. 12, L. 65-67; C. 14, L. 17-67; C. 15, L. 1-30; C, 23, L. 34-46

	Claim 9. The smart pill organizer of claim 1 wherein the plurality of dose types in (c) comprise pillbox doses taken at home and stored in the smart pill organizer bins, external doses taken at home and stored in their original medicine containers, remote doses taken at work or away from home and stored in separate medicine containers, or a combination thereof. Same rationale as applied to claim 1. Language as to “taken at home” and “taken at work or away from home” appears to be directed to the use of the system and does not recite a structural limitation; therefore, said language is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” 

	Claim 10. The smart pill organizer of claim 1 wherein the plurality of dose types in (c) comprise doses that can be of one type on some days of the week and another type on other days of the week. Shavelsky; C. 4, L. 36-41, 54-60; C. 5, L. 66 – C. 6, L. 11, 43-64; C. 10, 13-17; C. 12, L. 17-67; C. 14, L. 17-67; C. 15, L. 1-30; C, 23, L. 34-46

	Claim 11. The smart pill organizer of claim 1 wherein the pushbuttons comprise a button that resets the patient and guardian usernames and passwords to their default values, a button that plays a status message that includes a patient adherence summary, or a combination thereof. Shavelsky; C. 14, L. 53-56; C. 22, L. 1-11; C. 23, L. 9-1152. As per “usernames and passwords” limitations, Official notice is taken that it is old and well-known to use usernames and passwords to protect data from unauthorized access. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations for the benefit of protecting data from unauthorized access.

	Claim 12. The smart pill organizer of claim 1, wherein local access to the patient web site from the patient’s Wi-Fi network is available both with and without an Internet connection. Shavelsky; C. 7, L. 37-41; C. 19, L. 43-49

	Claim 13. The smart pill organizer of claim 1, wherein remote access to the smart pill organizer is available using both a cell phone network and an Internet connection. Shavelsky; C. 7, L. 37-41; C. 13, L. 61-63; C. 19, L. 43-49

	Claim 14. The smart pill organizer of claim 1, further comprising a plurality of means of recording doses including opening a smart pill organizer bin, accessing a patient web site, replying to an email reminder, replying to a text reminder, sending an email command, sending a text command, or a combination thereof. Shavelsky; C. 4, L. 36-41, 54-60; C. 5, L. 66 – C. 6, L. 11, 43-64; C. 14, L. 17-67; C. 15, L. 1-30

	Claim 16. The smart pill organizer of claim 1, further comprising a plurality of means of remotely monitoring the state of the patient’s environment comprising the temperature, a plurality of external switches throughout a home, or a combination thereof. Official notice is taken that it is old and well-known to remotely monitor patient’s environment for the benefit of providing health-related services to patients in remote hard-to-reach areas. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations for the benefit of providing health-related services to patients in remote hard-to-reach areas.

	Claim 17. The smart pill organizer of claim 1, further comprising a plurality of means of creating and editing a patient medication list for doctor’s appointments that generates descriptive dose reminders and a smart pill organizer refill form. Shavelsky; C. 13, L. 56-63.

	Claim 18. The smart pill organizer of claim 1, further comprising a means of securely communicating commands from an administrator to the smart pill organizer to provide customer support and software updates. Shavelsky; Fig. 6; C. 2, L. 56-57; C. 16, L. 32-41, 55-60; C. 23, L. 45-46,

	Claim 19. The smart pill organizer of claim 1, further comprising a means of securely communicating with a plurality of smart pill organizers that are connected to the same local Wi-Fi network. Shavelsky; C. 7, L. 37-41; C. 13, L. 61-63; C. 19, L. 43-49

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shavelsky in view of Gilmore and further in view of Mahoney (US 2005/0199525 A1).
	Claim 15. The smart pill organizer of claim 1, further comprising a plurality of means of securely communicating with the smart pill organizer to send direct voice messages played for the patient on scheduled delivery dates. Shavelsky; C. 7, L. 36 – C. 8, L. 6; C. 23, L. 22-29
	Shavelsky does not teach that said voice messages are played when the patient opens a smart pill organizer bin, which is disclosed in Mahoney. [0034]
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations, as disclosed in Mahoney, because it would advantageously simplify an interaction with the organizer; there would be a system wherein the user would do nothing except open a container and an automatic message would audibly play out to the user, as specifically stated in Mahoney. [0034]

	Claim 20. The smart pill organizer of claim 1, wherein:
	(I) the plurality of means of securely communicating patient data from the smart pill organizer to the guardian in (a) comprises a patient web site and a set of email and text message commands, Shavelsky; C. 14, L. 20-30, 52-56; C. 15, L. 16-20; C. 16, L. 27-42
	(Il) the plurality of means of securely communicating commands from the guardian to the smart pill organizer in (b) comprises a patient web site and a set of email and text message commands, Shavelsky; C. 14, L. 17-30, 49-56; C. 15, L. 16-20; C. 16, L. 27-42
	(Ill) the plurality of reminders in (c) comprise:
	(i) light reminders, sound reminders, and descriptive voice, email and text reminders, or a combination thereof, Shavelsky; C. 4, L. 36-51; C. 6, L. 27-42
	(ii) dose reminders that remain on hold until sufficient time has elapsed to satisfy an adjustable minimum dose space requirement, Shavelsky; C. 4, L. 54-61; C. 5, L. 36-41, and
	(iii) a light source for each smart pill organizer bin that activates to inform the patient which bin to remove medicine from, Shavelsky; C. 4, L. 36-51

	(IV) the plurality of alerts in (c) comprises alerts for a missed dose, an extra dose, doses to close together, a dose from the wrong bin, a dose from the wrong day, a bin already open, pillbox empty, or a combination thereof, Shavelsky; C. 4, L. 36-41, 54-60; C. 5, L. 66 – C. 6, L. 11, 43-64; C. 14, L. 17-67; C. 15, L. 1-30
	(V) the plurality of dose types in (c) comprise:
	(i) doses whose medicine is taken monthly, weekly, daily, multiple times per day, or a combination thereof, Shavelsky; C. 10, 13-17; C. 12, L. 65-67; C. 14, L. 17-67; C. 15, L. 1-30; C, 23, L. 34-46
	(ii) pillbox doses taken at home and stored in the smart pill organizer bins, external doses taken at home and stored in their original medicine containers, remote doses taken at work or away from home and stored in separate medicine containers, or a combination thereof, Same rationale as applied to claim 1. Language as to “taken at home” and “taken at work or away from home” appears to be directed to the use of the system and does not recite a structural limitation; therefore, said language is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”,  and
	(iii) doses that can be of one type on some days of the week and another type on other days of the week, Shavelsky; C. 4, L. 36-41, 54-60; C. 5, L. 66 – C. 6, L. 11, 43-64; C. 10, 13-17; C. 12, L. 17-67; C. 14, L. 17-67; C. 15, L. 1-30; C, 23, L. 34-46
	(VI) the pushbuttons comprise a button that resets the patient and guardian usernames and passwords to their default values, a button the plays a status message that includes a patient adherence summary, or a combination thereof, Shavelsky; C. 14, L. 53-56; C. 22, L. 1-11; C. 23, L. 9-1152. As per “usernames and passwords” limitations, Official notice is taken that it is old and well-known to use usernames and passwords to protect data from unauthorized access. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations for the benefit of protecting data from unauthorized access.
	(VII) local access to the patient web site from the patient’s Wi-Fi network is available both with and without an Internet connection, Shavelsky; C. 7, L. 37-41; C. 19, L. 43-49
	(VIII) remote access to the smart pill organizer is available using both a cell phone network and an Internet connection, and where the smart pill organizer further comprises: a plurality of means of recording doses comprising opening a smart pill organizer bin, accessing a web site, replying to an email reminder, replying to a text reminder, sending an email command, sending a text command, or a combination thereof, Shavelsky; C. 7, L. 37-41; C. 13, L. 61-63; C. 19, L. 43-49
	(d) a plurality of means of securely communicating with the smart pill organizer to send direct voice messages played for the patient on scheduled delivery dates. Shavelsky; C. 7, L. 36 – C. 8, L. 6; C. 23, L. 22-29
	Shavelsky does not teach that said voice messages are played when the patient opens a smart pill organizer bin, which is disclosed in Mahoney. [0034]
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations, as disclosed in Mahoney, because it would advantageously simplify an interaction with the organizer; there would be a system wherein the user would do nothing except open a container and an automatic message would audibly play out to the user, as specifically stated in Mahoney. [0034]
	(e) a means of remotely monitoring the state of the patient’s environment comprising the temperature, a plurality of external switches throughout the home, or a combination thereof. Official notice is taken that it is old and well-known to remotely monitor patient’s environment for the benefit of providing health-related services to patients in remote hard-to-reach areas. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shavelsky to include the recited limitations for the benefit of providing health-related services to patients in remote hard-to-reach areas.
	(f) a plurality of means of creating and editing a patient medication list for doctor’s appointments that generates descriptive dose reminders and a smart pill organizer refill form, Shavelsky; C. 13, L. 56-63
	(g) a means of securely communicating email commands from an administrator to the smart pill organizer to provide customer support and software updates, Shavelsky; Fig. 6; C. 2, L. 56-57; C. 16, L. 32-41, 55-60; C. 23, L. 45-46, and
	(h) a means of securely communicating with a plurality of smart pill organizers connected to the same local Wi-Fi network. Shavelsky; C. 7, L. 37-41; C. 13, L. 61-63; C. 19, L. 43-49



                                     Search and Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Dienst US 20040089581 A1 - discloses a medication dispensing device having multiple medication compartments, each compartment has an approximately square or rectangular cross-section and a curved bottom, said curved portion gives the compartment the desired curved bottom surface thus allowing a user to easily scoop items (e.g., pills) from the compartment. [0022]

     	Turnell et al. US 2017/0193189 A1 - discloses a medication dispensing device having reset buttons and configured to provide an access to a patient’s website using usernames and passwords. [0038]; [0045]; [0048]; [0051]










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/20/2022